Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Status
1.	This is in response to application filed on 02/23/2021 in which claims 16-35 are presented for examination.

Priority
2.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
3.	 The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 16, 19, 21, 24, 27, 30, 32 and 35 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without defining the claimed limitations of “predefined relationship”, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). 
Claims 16 and 27 mentioned the claimed limitations of:
“…a processing unit configured to determine if an angle at which the localization signal is received by the external device, an orientation of the external device, said orientation of the localization device, and said angle at which the response signal is received meet a predefined relationship.”
However, the Applicant fails to discuss the definition of “predefined relationship” associated with the above claimed limitations either in the claims, or in the specification.   
For examination purposes, the Examiner would interpret the rejected claimed limitations in the broadest scope of the Applicant’s invention. Appropriate corrections are required.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

        The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

      Claims 16-21 and 26-32 are rejected under 35 U.S.C. 103(a) as being unpatentable over Malkin et. al., (US 2017/0142680), (hereinafter, Malkin) in view of Handte et al., (US 2019/0200339), (hereinafter, Handte). 

Regarding claims 16 and 27, Malkin localization device/method (= determining location of first device in relation to a second device, see [0059]), comprising:
 an ultra-wideband, UWB, communication unit configured to transmit a localization signal to an external device and to receive a response signal from the external device (= first device transmits measurement request and an angle request to second device, see [0054]; and one or more signals communicated with a second device, see [0055]);
 an angle of arrival measurement unit configured to measure an angle at which the response signal is received (= determining, at the first device one or more angle measurement, eg., AOA, based on the signal communicated with the second device, see [0065]; and estimating azimuth, see [0020, 0039 and 0047]).
Malkin explicitly fails to disclose the claimed limitations of: 
“an orientation sensor configured to sense an orientation of the localization device: and a processing unit configured to determine if an angle at which the localization signal is received by the external device, an orientation of the external device, said orientation of the localization device, and said angle at which the response signal is received meet a predefined relationship”. 
However, Handte which is an analogous art, equivalently discloses the claimed limitations of:
 “an orientation sensor configured to sense an orientation of the localization device (= possibility of orientations detection based on angular information from either initiator or responder, see [0152]);
 and a processing unit configured to determine if an angle at which the localization signal is received by the external device (= angular estimator unit 16, 26 can deduce AoD in transmitter 1 or AoA in receiver 2 from sector information, see [0090]), an orientation of the external device, said orientation of the localization device (= combining angular information form initiator and responder for orientation estimation, see [0080]), and said angle at which the response signal is received 
meet a predefined relationship (= angular estimator unit 16, 26 can deduce AoD in transmitter 1 or AoA in receiver 2 from sector information, see [0090]; and combining angular information form initiator and responder for orientation estimation or LOS verification, see [0080]).


Regarding claims 17 and 28, as mentioned in claims 16 and 27, Malkin further discloses the localization device/method, wherein the localization device is configured to receive data indicative of said angle at which the localization signal is received (= first device transmits measurement request and an angle request to second device, see [0054]; and one or more signals communicated with a second device, see [0055]); but explicitly fails to disclose “data indicative of the orientation of the external device from the external device.”
	However, Handte, which is an analogous art equivalently discloses the claimed limitations of:
“data indicative of the orientation of the external device from the external device (= possibility of orientations detection based on angular information from either initiator or responder, see [0152]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Handte with Malkin for the benefit of achieving a communication system that uses RF signals to improve indoor positioning. 

Regarding claims 18 and 29, as mentioned in claims 17 and 28, Malkin further discloses the localization device/method, wherein the UWB communication unit is configured to receive the data indicative of said angle at which the localization signal is received (= first device transmits measurement request and an angle request to second device, see [0054]; and one or more signals communicated with a second device, see [0055]); but explicitly fails to disclose “data indicative of the orientation of the external device.”
	However, Handte, which is an analogous art equivalently discloses the claimed limitations of:
“data indicative of the orientation of the external device (= possibility of orientations detection based on angular information from either initiator or responder, see [0152]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Handte with Malkin for the benefit of achieving a communication system that uses RF signals to improve indoor positioning. 

Regarding claims 19 and 30, as mentioned in claims 16 and 27, Malkin explicitly fails to disclose the localization device/method wherein the processing unit is configured to use the angle at which the response signal is received for localizing the external device if the predefined relationship is met.  
However, Handte, which is an analogous art equivalently discloses the localization device/method wherein the processing unit is configured to use the angle at (= angular estimator unit 16, 26 can deduce AoD in transmitter 1 or AoA in receiver 2 from sector information, see [0090]; and combining angular information form initiator and responder for orientation estimation or LOS verification, see [0080]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Handte with Malkin for the benefit of achieving a communication system that uses RF signals to improve indoor positioning. 

Regarding claim 20, as mentioned in claims 19, Malkin further discloses the localization device wherein the processing unit is configured to estimate a position of the external device using said angle at which the response signal is Page 4 ofl8New U.S. Patent ApplicationDocket No.: 82154407US02 Preliminary Amendment filedreceived and a distance determined on the basis of a time of flight of the localization signal and the response signal (see, [0039-40]).  

Regarding claims 21 and 32, as mentioned in claims 16 and 27, Malkin explicitly fails to disclose the localization device/method, wherein the processing unit is configured to not use the angle at which the response signal is received for localizing the external device if the predefined relationship is not met.  
However, Handte, which is an analogous art equivalently discloses the localization device/method, wherein the processing unit is configured to not use the angle at which the response signal is received for localizing the external device if the (= weak LOS leads to data communication via a reflector and NLOS scenario in Fig. 2B, see [0059-61]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Handte with Malkin for the benefit of achieving a communication system that uses RF signals to improve indoor positioning. 

Regarding claim 26, as mentioned in claims 16, Malkin further discloses the localization device, wherein the processing unit is a microprocessor (see, [0034-0035]).  

Regarding claim 31, as mentioned in claims 27, Malkin further discloses the method wherein the processing unit estimates a position of the external device using said angle at which the response signal is received and a distance determined on the basis of a time of flight of the localization signal and the response signal (see, [0039-40]).  

  6.      Claims 22-25 and 33-35 are rejected under 35 U.S.C. 103(a) as being unpatentable over Malkin and Handte in view of Sachs et al., (US 2020/0259896), (hereinafter, Sachs). 

Regarding claims 22 and 33, as mentioned in claims 16 and 27, the combination of Malkin and Handte explicitly fails to disclose the localization device/method, wherein the orientation sensor includes a magnetometer.
Sachs, which is an analogous art equivalently discloses the localization device/method, wherein the orientation sensor includes a magnetometer (see, [0372]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Sachs with Malkin and Handte for the benefit of achieving a communication system that detects and eliminates problems due to multipath propagation. 

Regarding claims 23 and 34, as mentioned in claims 22 and 33, the combination of Malkin and Handte explicitly fails to disclose the localization device/method wherein the orientation sensor further includes a gyroscope, and wherein the orientation sensor is configured to sense the orientation of the localization device using both the magnetometer and the gyroscope.
 	However, Sachs, which is an analogous art equivalently discloses the localization device/method, wherein the orientation sensor further includes a gyroscope, and wherein the orientation sensor is configured to sense the orientation of the localization device using both the magnetometer and the gyroscope (see, [0372]).
            Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Sachs with Malkin and Handte for the benefit of achieving a communication system that detects and eliminates problems due to multipath propagation. 

Regarding claims 24 and 35, as mentioned in claims 16 and 27, the combination of Malkin and Handte explicitly fails to disclose the localization device/method, wherein the processor is configured to trigger a movement of the localization device if the predefined relationship is not met.  
 	However, Sachs, which is an analogous art equivalently discloses the localization device/method, wherein the processor is configured to trigger a movement of the localization device if the predefined relationship is not met (see, [0370 and 0372]).
             Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Sachs with Malkin and Handte for the benefit of achieving a communication system that detects and eliminates problems due to multipath propagation. 

Regarding claim 25, as mentioned in claim 24, the combination of Malkin and Handte explicitly fails to disclose the localization device wherein the processor is configured to trigger said movement by causing a user interface unit comprised in the localization device to prompt a user to move the localization device.  
 	However, Sachs, which is an analogous art equivalently discloses the localization device, wherein the processor is configured to trigger said movement by causing a user interface unit comprised in the localization device to prompt a user to move the localization device (see, [0370 and 0372]).
             Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Sachs 

                                          CONCLUSION 
 7.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwasi Karikari whose telephone number is  
571-272-8566.The examiner can normally be reached on M-Sat (6am – 10pm).
          If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Charles Appiah can be reached on 571-272-7904.
         The fax phone number for the organization where this application or proceeding is assigned is 571-273-8566. 
           
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Kwasi Karikari/
Primary Examiner: Art Unit 2641.